Title: To Alexander Hamilton from Nathaniel Appleton, 16 March 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander



United States Loan Office Boston 16th March 1791
Sr.

I had the honor to write you 13th instant since which Mr Higginson has paid LeRoy & Bayards draft for ten Thousand Dollrs. He has also purchased five thousand Dollrs of the Treasurers Drafts and proposes soon to make a further purchase. The money as fast as I recive it is deposited in the Massts Bank. I have this minute recd yours of 5th instant. I note what you say of closing the Office tomorrow. I have sat my people to form a General Abstract of the several Stocks standing on my Books & which if possible shall be transmitted to you by the Post this Evening agreable to your request. The following is a general statement of Cash on hand Vizt


Recd for the Treasurers draft on Benjn Lincoln
Dollrs   Cents


Esqr collector for this Port for the purpose of paying Invalid Pensioners
8586.75


For Treasurers draft on Massts Bank for the above purpose
 4000  



12586.75


out of which has been paid to Invalids
 5360.41



 7226.34


For Sale of drafts on the North American Bank and the Bank at New York
32.600


For Messrs LeRoy & Bayards draft on Stephen Higginson Esqr paid
10.000


  Treasurers draft on hand
  17.400



60 000


I shall make the Bank a mediun of all my payments as much as is possible. With great respect I have the honor to be Sr Yr Humle Sert
N A


P.S I have also reced yours 2d instant inclosing Messrs LeRoys and Bayards second Bill Exchange.

